DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  the disclosure of the CI-1500 test method should not be included in the claim and should be supported in the specification only.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a limitation which appears to be definite and vague.  The limitation should be put in the proper Markush format to indicate only one of the materials applies to the braided strands.
Claim 10 recites the limitation "the fibers" in lines 1-2.  It is unclear  if “the fibers” refer back to  high modulus polyethylene (HMPE) fibers or aramid fibers (both are mentioned in claim 9) or to new structural elements.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation to be a comparison of the claimed sling and a 12x1 rope.  However, the 12x1 rope is not part of the claims.  Therefore, the limitation appears to be indefinite and vague.  Applicant has not clearly defined the limits and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 3,854,767).
As to claim 1, Burnett discloses  a sling, as illustrated in Figures 1-6, comprising a sleeve including braided strands (4) (see col. 2, line 53) and having a first end portion, a second end portion (not shown, but opposite first end), and an intermediate portion (see annotated Figure 1 below) therebetween, the sleeve defining a hollow inner volume (10); a first eye (12) formed by a first splice, the first splice including the first end portion extending into and along part of the hollow inner volume proximate the first eye, and wherein a hollow load bearing portion is defined in the intermediate portion between the first splice and the second end portion.  However, Burnett doesn’t show the sling to have a second eye to be formed by a second splice near the second end portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second end portion to have a second eye formed by a second splice, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.

    PNG
    media_image1.png
    967
    692
    media_image1.png
    Greyscale

With claims 2 and 6, Burnett doesn’t show the braided strands to be in a 24x3 configuration. It would have been an obvious matter of design choice to make the different portions of the braided strands of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.IV.B.
With claim 3, Burnett doesn’t show the braided strands to be in a 32x3 configuration. It would have been an obvious matter of design choice to make the different portions of the braided strands of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.IV.B.
With claim 5, Burnett discloses the claimed invention except for the breaking force of the sling.  The sling inherently has a breaking force.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to design the sling to have a breaking force of about 45 TE, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.04.IV.B.
With claim 8, Burnett discloses the first end portion having a length and a diameter of the sleeve,  except for the length to be 21 times the diameter of the sleeve.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify that the length of the first end portion to be 21 times the diameter of the sleeve, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.04.IV.B.
With claim 11, for purpose of compact prosecution, the examiner has assumed that “diameter” refers to “diameter of the sleeve”.  Burnett discloses the claimed invention except for the load bearing portion having a flattened width of about 1.5 to 2 times diameter of the sleeve when under a load.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the load bearing portion having a  flattened width of about 1.5 to 2 times  diameter of the sleeve when under a load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05.I.
With claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the sling  to exert about 40% to about 55% less pressure on a lifting surface as compared to a 12x1 rope without a hollow portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05.I.
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 3,854,767) in view of St. Germain (US 2011/0169285).
As to claims 4 and 9, Burnett discloses the claimed invention except for the sling to have a total denier of high modulus polyethylene (HMPE) of about 35,328,000.  St. Germain teaches a sling to be constructed of high modulus polyethylene (HMPE) (see paragraph [0028]).  
Thus, the manner of enhancing a particular device (sling) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in St. Germain.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art sling of Burnett and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that constructing the sling using high modulus polyethylene (HMPE) in Burnett would  provide greater strength and durability.   In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify that a total denier of high modulus polyethylene (HMPE)  to be about 35,328,000, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP § 2144.05.II.
With claim 10, for purpose of compact prosecution, the examiner has assumed that “the fibers” refer to the “high modulus polyethylene (HMPE) fibers”.  As modified by St. Germain,  the high modulus polyethylene (HMPE) fibers inherently has a polyurethane coating on an outer surface.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 3,854,767) in view of  von Flotow et al (US 2020/0156790) .
Burnett discloses the claimed invention except for each of the first splice and the second splice include a locking Brummel splice.  Von Flotow et al teach a bungee having ends terminated in  Brummel eye splice (see paragraphs [0242-0243]).  
To provide the device of Burnett with a Brummel eye splice for each of the first splice and the second splice would have been obvious to one of ordinary skill in the art, in view of the teachings of von Flotow et al, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the Brummel eye splice in von Flotow et al would provide the first and second splices of Burnett  as reinforcement to maintain the first and second eyes in a loop shape.

Allowable Subject Matter
Claims 13-17 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bosman, Kanai, Mozsgai, St. Germain, Dickey, and Plante are cited as being relevant art, because each prior art discloses a sling comprising a first eye and a second eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651